AGREEMENT

        THIS AGREEMENT, made as of this 31st day of March, 2009 by and between
Derma Sciences, Inc., a business corporation organized under the laws of the
Commonwealth of Pennsylvania (“Derma Sciences”), Derma First Aid Products, Inc.,
a business corporation organized under the laws of the Commonwealth of
Pennsylvania (“Derma First Aid”) and Daniel Rivest (“Employee”).

        WHEREAS, Employee is currently employed by Derma Sciences as its
Executive Vice President – First Aid Products and by Derma First Aid as its
President pursuant to that certain agreement dated as of April 1, 2008, as
amended (the “April 2008 Agreement”), and

        WHEREAS, the parties desire to further extend the term of, and amend and
restate, the April 2008 Agreement,

        NOW, THEREFORE, the parties hereto, in consideration of the mutual
promises and covenants herein contained, hereby agree as follows:

        1. Employment. Derma Sciences hereby employs Employee, and Employee
agrees to be employed, as its Executive Vice President – First Aid Products and
Derma First Aid hereby employs Employee, and Employee agrees to be employed, as
its President with such duties appropriate to his offices as may be assigned,
from time to time, by the President and Chief Executive Officer of Derma
Sciences and upon the terms and conditions hereinbelow set forth.

        2. Amendment and Restatement. This Agreement amends, restates and
replaces the April 2008 Agreement.

        3. Location, Time and Efforts. Employee will perform his duties
hereunder primarily at the headquarters of Derma Sciences, Princeton, New
Jersey, and will devote substantially all of his business time and efforts to
such duties.

        4. Compensation. During the Term hereof Derma First Aid shall pay
compensation to Employee as follows:

        (a) Base compensation at the rate of One Hundred Ninety-Six Thousand
Dollars ($196,000) per year;

        (b) Bonus, stock options and/or such other incentive compensation as may
be determined by the board of directors of Derma Sciences upon recommendation of
its compensation committee.

        Reviews by the compensation committee of Employee’s base compensation
and incentive compensation shall be undertaken not less often than annually. The
principal criteria utilized by the compensation committee in the conduct of its
reviews shall be the extent to which Derma Sciences and Derma First Aid attain
their performance objectives and the extent of Employee’s contributions thereto.

        5. Term. This Agreement shall be effective as of the date hereof and
shall expire on March 31, 2010 unless sooner terminated pursuant to Sections 6
or 7 hereinbelow or unless renewed or extended by mutual agreement of the
parties hereto.

        6. Severance. In the event Derma Sciences or Derma First Aid, without
cause, either terminates the employment of Employee or fails to renew this
Agreement upon expiration hereof, Derma Sciences shall pay to Employee severance
compensation in the amount of six months’ base compensation, from the date of
said termination or expiration, as applicable, at the rate most recently in
effect pursuant to paragraph 4(a) hereof.

        7. Change in Control. Within six months of the occurrence of a “change
in control” of Derma Sciences (defined below), Employee may, but shall have no
obligation to, tender his resignation and receive severance compensation as
provided in paragraph 6 above to the same extent as if Derma Sciences or Derma
First Aid had terminated Employee without cause as of the date of Employee’s
resignation. For purposes of this paragraph, a “change in control” shall mean a
change in ownership, in a single transaction or series of related transactions,
of stock possessing greater than fifty percent (50%) of the total combined
voting power of all classes of stock entitled to vote of Derma Sciences.

        8. Compensation Subject to IRC Section 409A. If, and to the extent, any
portion of the severance compensation payable hereunder exceeds the amount
immediately payable upon separation from service under Internal Revenue Code
Section 409A(a)(2) and regulations thereunder (such compensation, “Excess
409A(a)(2) Compensation”), then no portion of the Excess 409A(a)(2) Compensation
shall be payable prior to the earlier of (i) the Employee’s date of death, or
(ii) the date which is six months after the date of the Employee’s separation
from service.

        9. Option Exercise Extension. In the event that Derma Sciences or Derma
First Aid, without cause, either terminates Employee’s employment or fails to
renew this Agreement upon expiration hereof, or in the event Employee tenders
his resignation upon a “change in control,” then the period to exercise any
option to purchase the securities of Derma Sciences of which Employee may be
possessed shall be extended to the expiration thereof as set forth in the option
instrument.

        IN WITNESS WHEREOF, this Agreement has been executed by Employer and
Employee as of the date first hereinabove written.

  EMPLOYER:

DERMA SCIENCES, INC.       By:         Edward J. Quilty
President and Chief Executive Officer         DERMA FIRST AID PRODUCTS, INC.    
  By:         Edward J. Quilty
President and Chief Executive Officer         EMPLOYEE:             Daniel
Rivest  